Citation Nr: 1535533	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  08-13 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a left knee disability, and if so, entitlement to that benefit.  

2.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a heart disability, and if so, entitlement to that benefit.  

3.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for hepatitis, claimed as hepatitis B and D, and if so, entitlement to that benefit.  

4.  Entitlement to a compensable disability rating for headaches.  

5.  Entitlement to a disability rating in excess of 20 percent for right ankle disability.  



REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney


WITNESSES AT HEARING ON APPEAL

C.J. and V.M.


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1972 to April 1976.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of April 2007 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Procedural history

In an April 1980 decision, the Board denied the Veteran's service-connection claims for chest pain and for residuals of hepatitis.  The RO subsequently denied these claims again in an unappealed April 2004 rating decision.  Also in this decision, the RO denied the Veteran's service-connection claim for a left knee disability.  

The Veteran filed a request to reopen his hepatitis, chest pain, and left knee claims in July 2006.  In the above-referenced April 2007 rating decision, the RO denied these requests.  The RO also awarded the Veteran service connection for myofascial headaches; a noncompensable (zero percent) disability rating was assigned.  The Veteran disagreed with the denial of his claims to reopen, as well as with the initial rating for his headache disability.  He perfected an appeal as to all four issues.

Finally, in December 2009, the RO denied the Veteran's claim for an increased rating greater than 10 percent for his service-connected right ankle disability.  The Veteran disagreed with the RO's decision.  Subsequently, in July 2010, the RO increased this rating from 10 to 20 percent, effective November 6, 2008.  To the Board's knowledge, the Veteran has not indicated satisfaction with the assigned 20 percent rating or its effective date.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].  Thus, the Veteran's disagreement with the RO's December 2009 rating decision is not resolved.  

In January 2011, the Veteran's attorney, his sister, and an acquaintance appeared at personal hearing, conducted via videoconferencing equipment, before the undersigned Veterans Law Judge (VLJ).  At the hearing, the Veteran's attorney made a motion to proceed with the hearing without the Veteran being present on account of his incarceration.  The undersigned determined that good cause for the Veteran's absence had been shown, and granted this motion.  See the January 2011 hearing transcript, page 2; see also 38 C.F.R. § 20.700(b).  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In March 2011, the Board remanded all the issues listed above.  The Board also remanded the issues of whether removal of the Veteran's daughter from his pension benefits, effective May 24, 2008, was proper, and entitlement to a disability rating in excess of 20 percent for a right ankle disability for issuance of Statements of the Case (SOC).  The Veteran was informed that he had to perfect the appeal by submitting substantive appeals for both issues following issuance of the SOCs.  

The Board considers the October 2014 request for extension for response to the September 2014 SOC to be a valid substantive appeal with respect to the increased rating claim for a right ankle disability.  The Board finds, however, that there is no substantive appeal or document that could be construed as a substantive appeal filed in response to the September 2014 SOC regarding the removal of the Veteran's daughter from his pension benefits.  As such, the only issues currently perfected by the Board are noted on the cover page of this decision.  

The issues of entitlement to service connection for seizures; whether the Veteran submitted a timely Notice of Disagreement to the May 2013 rating decision denying service connection for diabetes mellitus (both contained in the June 2015 argument submitted by the Veteran's representative); and any claim not currently on appeal referenced in the February 2015 claim (VBMS) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Board appreciates the argument submitted by the Veteran's representative regarding apportionment of the Veteran's benefits to his daughter while he was incarcerated.  She maintains that the Veteran's daughter had an unadjudicated claim for apportionment while the Veteran was incarcerated.  This matter is not current before the Board and is referred to the RO for any appropriate action.

The issues of entitlement to service connection for a heart disability, and increased rating claims for headaches and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2004 rating decision denied entitlement to service connection for a left knee disability because it was not etiologically related to active service.

2.  Evidence received since the April 2004 decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the left knee disability claim.

3.  An April 2004 rating decision most recently denied entitlement to service connection for a heart disability (claimed as chest pain) because the Veteran did not have chronic disability manifested by chest pain.

4.  Evidence received since the April 2004 rating decision raises a reasonable possibility of substantiating the heart disability claim.

5.  An April 2004 rating decision most recently denied entitlement to service connection for hepatitis because the Veteran did not have chronic disability or residuals of hepatitis.

6.  Evidence received since the April 2004 decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the hepatitis claim.


CONCLUSIONS OF LAW

1.  Evidence received since the April 2004 rating decision is not new and material with respect to the service connection claim for a left knee disability, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  Evidence received since the April 2004 rating decision is new and material with respect to the service connection claim for a heart disability, and, therefore, this claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Evidence received since the April 2004 rating decision is not new and material with respect to the service connection claim for hepatitis residuals, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2006 and June 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The December 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For purposes of evaluating the Veteran's request to reopen his claims of entitlement to service connection for a, the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id. 

The Board notes that the requisite notice pursuant to Kent was provided in the June 2011 letter.  Although this notice was not provided prior to the initial adjudication, the Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Kent-compliant notice in June 2011.  The most recent readjudication of the claims was in a September 2014 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced attorney who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection and whether new and material evidence was presented related to his service connection claims.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

As to the Veteran's request to reopen his claims for entitlement to service connection for a left knee disability and hepatitis residuals, the record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.  In reaching that conclusion, the Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014).

The Veteran was afforded VA examinations in January 2007 (joints) and March 2013 (diabetes mellitus and liver disease).  The January 2007 examiner did not provide any opinion with respect to the Veteran's left knee disability, and the March 2013 examiner found that the Veteran did not have hepatitis D and diabetes mellitus is not secondary to hepatitis D.  The Veteran's representative argues that VA relied on inadequate examinations to deny reopening the claims, and that by scheduling examinations following the Veteran's request to reopen, VA has, in effect, reopened these claims.  

Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, even if not statutorily obligated to, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the Court has held that the adequacy of an examination or opinion is moot if the Board determines that new and material evidence has not been presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  Of course, the Board must still consider the results of such an examination or opinion as it would any evidence of record.  See id.  As will be discussed below, new and material evidence as required to reopen the claim for service connection for a left knee disability and hepatitis residuals has not been submitted.  Accordingly, the adequacy of the opinions evaluating the claimed left knee disability and hepatitis residuals is moot and further examination is not warranted.  As described below, the Board is reopening the service connection claim for a heart disability and remanding it for additional development.

Given the Kent notice provided to the Veteran, the receipt of outstanding treatment records following reasonable attempts to obtain them, and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its March 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background 

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for a left knee disability, a heart disability, and hepatitis residuals.  

By way of background, service connection for chest pain and hepatitis were originally denied in February 1978 rating decision.  The basis for the denials was that the Veteran did not have any current residuals related to his treatment for hepatitis during service and his chest pain was attributed to the constitutional or developmental paranoid personality disorder.  The Veteran appealed these denials, and the Board confirmed the denials in an April 1980 decision.  The Veteran did not appeal this decision, and it became final.  

In June 2003, the Veteran filed for service connection for a left knee disability, and requested that his service connection claims for hepatitis residuals and chest pain be reopened.  In an April 2004 rating decision, the RO denied service connection a disability manifested by chest pain, a left knee disability, and residuals of hepatitis B.  The basis for the denial of chest pain was that the Veteran did not have any chronic disability associated with his complaints of chest pain.  The basis for the denial of the left knee disability was that his current left knee disability was not related to the acute and transitory treatment for left knee complaints during service.  The basis for the denial of hepatitis B residuals was that the Veteran had no current residuals related to hepatitis B.  The Veteran appealed these denials in a July 2004 notice of disagreement, and the RO issued a Statement of the Case (SOC) in December 2004.  The Veteran never perfected an appeal following the issuance of the SOC, nor was any document submitted within 60 days from the issuance of the December 2004 SOC that could be construed as a substantive appeal.  As such, the April 2004 decision became final.  

The Veteran filed his current request to reopen these three issues in July 2006.  

At the time of the April 2004 rating decision, the evidence of record included:  (1) the Veteran's service treatment records showing one treatment for left knee complaints, one report of chest pain, and a May 1973 to July 1973 hospitalization for hepatitis B, subsequent normal chest x-ray, resolution of his hepatitis following treatment, and chest pain complaints in March 1976 related to cough and sinus congestion, (2) a November 1977 x-ray report showed no evidence of recent fracture or bone destruction in the left knee; (3) a November 1977 VA examination report showing normal heart examination and no complaints related to the left knee or hepatitis residuals; (4) a February 1979 Board hearing transcript in which the Veteran described digestive symptoms he thought were related to his hepatitis and that he was told by the treating professional in service that his hepatitis would be with him for the rest of his life; (5) the April 1980 Board decision finding no residual hepatitis disability and chest pain was related to a personality disorder; (6) VA treatment records showing a normal chest x-ray in 1998, 2000 treatment for atypical chest pain, a September 2002 treatment note showing a history of cardiac arrhythmias, an April 2003 treatment for complaints of a left knee ladder injury two weeks prior with a previous meniscus injury and surgery to that knee, June 2003 treatment for symptoms related to the April 2003 left knee injury, and the Veteran's reports to treating professionals that he has had multiple heart attacks and has hepatitis; (7) a September 2003 VA joints examination showing the Veteran's reports of injuring his left knee during service with swelling, and three left knee surgeries (1983, 1985, and 2003) since service and a diagnosis of minor arthritis with chondrocalcinosis of the lateral meniscus of the left knee; (8) a September 2003 VA general medical examination show no evidence of hepatitis B infection or heart disease, and (9) the Veteran's statements indicating that his left knee disability is related to an injury in service and he has had left knee problems since service; he has residuals of hepatitis since service; and that he has a heart disability manifested by chest pain related to service.  

The evidence of record received since the April 2004 rating decision includes: (1) VA treatment records showing reactive hepatitis B, surface AB antigens, but no active hepatitis B or D or residuals thereof; the Veteran's reports that he was told he may have hepatitis D; no evidence of cirrhosis; no evidence of hepatic injury; negative hepatitis D Ag and Ab; most likely has fatty liver (2) a January 2007 VA joints examination showing a diagnosis of left knee arthritis, but no nexus to service; (3) a January 2007 VA general medical examination showing current treatment for hypertension; current lab work showing hepatitis B core antibody reactive and hepatitis B surface antibody reactive, which shows previous treatment for hepatitis B, but it resolved during service and he now has immunity; and atypical chest pain; (4) Michigan Department of Corrections (MDOC) medical records showing a history of hepatitis B with hepatitis B core positive; current treatment for hypertension; the Veteran's own report of having hepatitis B; C, and D; and the staff psychologist noting that the Veteran's stories are inflated and seem made up in the moment and that he manipulative and conning; (5) statements from the Veteran's wife and sister regarding his history of hepatitis; (6) copies of records sent to politicians and government agencies regarding the Veteran's incarceration and VA benefits, none of which showed any current diagnosis of residuals of hepatitis or that the Veteran's left knee disability is related to his military service; (7) duplicate medical records and documents that were of record in April 2004; (8) numerous statements submitted by the Veteran again asserting that he has hepatitis residuals due to his in-service treatment for hepatitis B and that his current left knee disability is related to his left knee sprain during service; (9) a January 2011 Board videoconference hearing transcript including testimony provided by the Veteran's sister and significant other indicating that when the Veteran returned from service he experienced gastrointestinal distress within two or three weeks after he was discharged from the military, his sister stated he has jaundice and chronic diarrhea that has occurred off and on over the years from what her mother told her, his significant other testified that the Veteran was told he had a mutation of hepatitis B in the form of hepatitis D that caused osteomyelitis in his thumb; (10) a February 2012 MDOC treatment record showing a history of hepatitis B with questionable history of hepatitis D and elevated liver enzymes with the treating professional finding a history of hepatitis B without any active disease and elevated liver enzymes that are not explained by his medications or previous treatment for hepatitis B; his elevated liver enzymes were later determined to be related to gall stones and a bile duct stone; the Veteran underwent a cholecystectomy in June 2012; (11) a March 2013 VA examination noting the Veteran's report of being diagnosed as having hepatitis D in 2003 without any treatment, and no active hepatitis D, blood tests were negative for hepatitis C and D; (12) private hospital records related to his June 2012 surgery to remove his gallbladder and post-operative treatment notes showing a history of hepatitis B and C; and (13) argument submitted by the Veteran's counsel.  

Analysis

      a)  Left Knee

For evidence to be new and material for the left knee disability claim, it would have to tend to show that the Veteran's current left knee disability was incurred in service, or is otherwise related to his military service.

On review of the evidence above, the Board finds that the evidence received since April 2004, with respect to his claimed left knee disability, is not material to the claim.  Nothing in the added to the record is new, nor does it relate to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has a current left knee disability that is attributable to event, injury, or disease during service-including the documented in-service left knee injury. 

The evidence includes mostly duplicate records and treatment for recent symptoms that does not show or imply any relationship between those symptoms and active service.  The Board has also considered the Veteran's lay statements that his left knee disability is related to his military service, but these statements were merely cumulative of his statements of record at the time of the April 2004 rating decisions. The Board has also considered the statements and testimony of the Veteran's family members describing the Veteran's symptoms and post-service left knee problems.  Although these statements were not of record in April 2004, they are essentially a description of symptoms and duplicative of the statements the Veteran provided.  The RO conceded the Veteran injured his left knee in service, but this was found to be an acute and transitory condition.  In sum, none of the newly received records tend to show that the Veteran's current left knee disability is related to treatment for a left knee sprain during service.  

The Board has considered the left knee disability claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since April 2004 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the left knee disability claim. 

Although the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for a left knee disability.  Accordingly, the additional evidence received since April 2004 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
      b)  Heart 

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a heart disability.  

Again, the basis for the April 2004 denial was that the Veteran did not have a current diagnosis of a heart disability.  Evidence received since April 2004 shows that he is currently diagnosed and treated for hypertension.  Importantly, the Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a specific disease may include claims for service connection for any other disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim of entitlement to service connection for a heart disability is reopened.
      
c)  Hepatitis

For evidence to be new and material for the hepatitis claim, it would have to tend to show that the Veteran has current residuals related to hepatitis B treatment in service.

On review of the evidence above, the Board finds that the evidence received since April 2004, with respect to his claimed hepatitis, is not material to the claim.  Nothing in the added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has current hepatitis residuals that are attributable to event, injury, or disease during service-including the documented in-service treatment for hepatitis B. 

The evidence includes mostly duplicate records and treatment records showing the Veteran's varying reports of having hepatitis B, C, and D.  Importantly, serological testing performed following the April 2004 rating decision does not show any active hepatitis infection-no hepatitis B, C, or D.  These treatment records note only the Veteran's reports that he has chronic hepatitis.  

The Board has also considered the Veteran's lay statements that he has hepatitis residuals that are related to his in-service treatment for hepatitis B, but these statements were merely cumulative of his statements of record at the time of the April 2004 rating decision.  

The Board has also considered the statements and testimony of the Veteran's family members describing the Veteran's gastrointestinal symptoms upon return from the military and that they happened on and off since service.  Although these statements were not of record in April 2004, they are essentially a description of symptoms and duplicative of the statements the Veteran provided.  The RO conceded the Veteran was treated for hepatitis B in service that resolved in service.  Indeed, bloodwork performed after April 2004 shows hepatitis B core antibody reactive and hepatitis B surface antibody reactive.  Clinicians have determined that being reactive to these antibodies shows previous treatment for hepatitis B and he now has immunity.  In sum, none of the newly received clinical records tend to show that the Veteran has any active hepatitis infection.  

The Board is aware that in 2012, the Veteran presented with elevated liver function tests.  Further testing at that time revealed the Veteran had a bile duct stone and gallstones.  He underwent a cholecystectomy.  Later elevated liver function tests were specifically attributed to fatty liver.  No other medical records show that the Veteran's gastrointestinal complaints since service are related to his in-service treatment for hepatitis B, nor is there any clinical evidence that the Veteran has residuals of hepatitis.  Positive hepatitis B antibodies (core and surface) do not show that the Veteran has active hepatitis or hepatitis residuals.  Moreover, the newly received evidence does not show any current hepatitis infection-whether B, C, or D.  This was most recently confirmed by a VA physician in September 2014.  

The Board has considered the hepatitis claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since April 2004 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the Veteran's hepatitis claim. 

Although the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for residuals of hepatitis.  Accordingly, the additional evidence received since April 2004 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni, 5 Vet. App. 467; Gilbert, 1 Vet. App. 55.

ORDER

New and material evidence not having been received, the claim to reopen service connection for a left knee disability is denied.

New and material evidence having been received, the service connection claim for a heart disability is reopened.

New and material evidence not having been received, the claim to reopen service connection for residuals of hepatitis is denied.  


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for a heart disability and increased rating claims for headaches and right ankle disability.

Service Connection

In light of the reopening above, the Board finds that the Veteran's claim for service connection for a heart disability must be remanded for development related to possible Agent Orange exposure during service and for a VA examination to determine whether the Veteran has a current heart disability related to his military service.  

The Veteran is currently diagnosed as having hypertension, but the medical evidence of record is unclear as to whether he has any other heart-related disability.  He also contends that he was exposed to Agent Orange during service-especially while cleaning helicopters.  For the reasons indicated above, the claim must be remanded for further development.  

Increased Rating

The Veteran was most recently afforded a VA examination of the ankle in May 2010.  The Veteran was afforded a VA neurological examinations related to his headaches in July 2011 and August 2013.  

The Veteran contends that his right ankle disability has worsened since the 2010 VA examination, and that the August 2013 VA examination for his headaches did not adequately assess the severity of his service-connected headaches.  The Veteran asserted that the 2013 examiner's findings were drastically different than those of the 2011 examiner, but the Veteran's symptoms have generally remained consistent during the appeal period.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination for the right ankle disability is too remote and a new examination is warranted.  

Additionally, the Board finds that another examination of the Veteran's headaches would be helpful in determining current nature and severity of his headaches-to include reconciliation of the different findings noted during the 2011 and 2013 examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Perform any development deemed necessary regarding the Veteran's claimed Agent Orange exposure.

2.  Then, the Veteran should be afforded an appropriate VA examination by an examiner with sufficient expertise to determine the nature and etiology of the claimed heart disability, including hypertension.  The claims files and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.

After reviewing the file, including the Veteran's specific contentions, the examiner should offer the following opinion for each heart disability diagnosed, including hypertension: 

Is it at least as likely as not that any diagnosed heart disability and hypertension was caused or aggravated by his military service? 

The examiner should specifically discuss the significance of the in-service complaint of chest pain, and the complaints of chest pain the Veteran has reported in the years since service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the frequency, duration, and severity of his service-connected headaches.  The claims file must be made available to and reviewed by the examiner along with any pertinent records located in electronic format.  The examiner should indicate whether the headaches are "prostrating in nature."

If possible, the examiner is asked to reconcile the different findings between the 2011 and 2013 VA examinations.  

The AOJ should ensure that the examiner provides all information required for rating purposes, including a description of the functional effects of the disability on the Veteran's daily activities and on his ability to obtain or retain substantially gainful employment.  A complete rationale for all opinions is required.

4.  Schedule the Veteran for an appropriate VA examination to determine the frequency, duration, and severity of his service-connected right ankle disability.  The claims file must be made available to and reviewed by the examiner along with any pertinent records located in electronic format.  

The examiner should specifically identify (1) range of motion of the Veteran's right ankle, including motion accompanied by pain, in degrees; and (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  The examiner is also asked to determine if the Veteran's right ankle is ankylosed or the functional equivalent of an ankylosed right ankle.  

The AOJ should ensure that the examiner provides all information required for rating purposes, including a description of the functional effects of the disability on the Veteran's daily activities and on his ability to obtain or retain substantially gainful employment.  A complete rationale for all opinions is required.

5.  Perform any additional development deemed necessary.  

6.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


